Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2019 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim  objected to because of the following informalities:  
Applicant is advise to remove the references characters and line numbers in the claims
Claim 1 recites “allowing for a rotational movement of the sample tube holder in vertical direction” and should be corrected to “allowing for a rotational movement of the sample tube holder in a vertical direction”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Breen et al (US Patent No. 6,318,158 B1 published 11/20/2001; hereinafter Breen) in view of Colin et al (US Patent No. 6,686,195 B1 published 02/03/2004; hereinafter Colin).
Regarding claim 1, Breen teaches a sonication device for sonicating a biological sample contained in a sample tube with an essentially round-shaped side wall (apparatus shown in Figs. 9-11 shows is capable of holding and sonicating a sample), the sonication device comprising:

a sonotrode  (sonicator probe 151 – Fig. 9) comprising a sonicating area (acoustic launch tip 153 – Fig. 9) for applying ultrasound to the sample tube, the sonicating area comprising a concave surface (acoustic launch tip 153 can be concave - column 5 lines 10-14) and being mounted at essentially the same height as the pivot with the x-axis being essentially at the height of the vertical center of the sonicating area (sonicator probe 151 and a horizontal axis 194 are both near the bottom of the test tube 107 – Figs. 9-11), wherein the sonotrode is mounted on a guiding rail for moving the sonotrode along a y-axis perpendicular to the x-axis and to the z-axis towards or away from the sample tube holder (sonicator probe 151 and sonicator 150 are mounted on the shafts of linear translation units 156 and 158 such as solenoid actuators – column 5 lines 19-20 and Fig. 7) (Fig. 7 shows linear solenoid actuators have shafts (guiding rails) that moves the attached sonicator 150), wherein the opening of the sample 
an actuator (linear translation units 156 and 158 such as solenoid actuators – column 5 lines 19-20) for moving the sonotrode on the guiding rail (the bars the on linear actuators 156 and 158 attached to the sonicator 150 – Fig. 7) along the y-axis relative to the sample tube holder.
However, Breen does not teach that the mount for the sample tube holder is fixed to one end of the guiding rail.
[AltContent: textbox (Colin Fig. 3)]Colin teaches an apparatus for ultrasonic lysing of biological cells with a mount (support plate 19 – Fig. 3) for the sample tube holder (active surface of the sonotrode 16 – Fig. 3) fixed to one end of the guiding rail (see rails in Colin Fig. 3 below). It would be advantageous to mount the sample tube holder (tiltable capture cradle 181) to the guide rail to reduce complexity of the apparatus and decrease the size of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuators and tiltable capture cradle, as taught by Breen, by attaching the tiltable frame to the rail, taught by Colin, to gain the above advantages. One of ordinary skill would have expected that 
Regarding claim 3, Breen, modified by Colin, teaches the sonication device of claim 1, wherein the mount for the sample tube holder comprises an immobile base portion (reservoir 101 – Breen Fig. 11) and a rotatable portion comprising the pivot (a horizontal axis 194 – Breen Fig. 11) and a base (arm 191 – Breen Fig. 11) for holding the sample tube holder, wherein the pivot is a hinge pivotally suspended (cradle is pivoted about a horizontal axis 194 – Breen column 6 lines 50-51) within a corresponding pivot bearing of the immobile base portion (the horizontal axis 194 and arm 191 are attached to the reservoir 101 – Breen Fig. 11).
Regarding claim 4, Breen, modified by Colin, teaches the sonication device of claim 1.
However, Breen, modified by Colin, does not teach the mount for the sample tube holder further comprises a height adjustment for adjusting the position of the sample tube in the sample tube holder on the z-axis.
Colin teaches a mount (support plate 19 – Colin Fig. 3) for the sample tube holder further comprises a height adjustment (spring system makes it possible to adjust the pressure exerted on each individual tube – Colin column 6 lines 49-50) for adjusting the position of the sample tube in the sample tube holder on the z-axis (the force on the tubes are applied in the vertical direction – Colin Fig. 3). It would be advantageous to be able to adjust the position and force applied to the sample to ensure solid contact between the sonicator and sample tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonication device, as taught by Breen as modified by Colin, with the spring system, taught by Colin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen and Colin both teaches sample sonication devices.
Regarding claim 5, Breen, modified by Colin, teaches the sonication device of claim 1, wherein the guiding rail (the rails on linear actuators 156 and 158 are attached to the sonicator 150 – Breen Fig. 7).
However, Breen, modified by Colin, does not teach that the guide rails comprises a sled.
Colins teach guide rails and a sled (support plate 19) (“sled” is interpreted as a structure capable of sliding) (support plate 19 on the rails is capable of sliding – Colin Fig. 3). It would be advantageous to use a sled on the guide rails to increase the range of motion of the attached sonicator, which also increases the adjustability of the contact forces between the attaches sonicator and sample tubes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonicator, as taught by Breen as modified by Colin, with a sliding support plate, taught by Colin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen and Colin both teach rail mounted sonicators.
Regarding claim 6, Breen, modified by Colin, teaches the sonication device of claim 1. 
However, Breen, modified by Colin, does not teach that the actuator is configured to apply a variable force to the sonotrode.
Colin teaches an actuator (plate 6 – Colin Fig. 1) that is configured to apply a variable force to the sonotrode (a weight 7 placed on the plate 6 controls the degree of coupling between the tip of the sonotrode 2 and the tube 4 depending on the mass of the weight – Colin Fig. 1 and column 5 lines 14-16). It would be advantageous to be able to adjust the force applied to the sample to ensure solid contact between the sonicator and sample tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonicator, as taught by Breen as modified by Colin, with an actuator capable of generating variable forces, taught by Colin, to gain the above advantage. One of ordinary skill would have expected 
Regarding claim 7, Breen, modified by Colin, teaches the sonication device of claim 6.
However, Breen, modified by Colin, does not teach the actuator is configured to apply a force of 10 N, 50 N, 100 N, or 500 N, to 750 N, 1000 N, 2500 N, or 5000 N to the sonotrode.
Colin teaches an actuator (plate 6 – Colin Fig. 1) configured to apply a force of 10 N, 50 N, 100 N, or 500 N, to 750 N, 1000 N, 2500 N, or 5000 N (range is interpreted as 10 N to 5000 N) to the sonotrode (masses between 2.7 - 5 .6 kg are used - column 15 lines 56-57) (these masses will generate about 26 – 57 N of force). It would be advantageous to be able to apply a wide range of forces to the sample container in order to ensure solid contact between the sonicator and sample tube for a wide range of container sizes and shapes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonicator, as taught by Breen as modified by Colin, with an actuator capable of generating variable forces, taught by Colin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen and Colin both teach sample sonicators.
Regarding claim 8, Breen, modified by Colin, teaches the sonication device of claim 7. 
Although Breen, modified by Colin, does not teach that the actuator applies a force about 800 N, it is well known in the art that actuators are capable of applying a force about 800 N (see attached NPL for an 800 N actuator). It would be advantageous to use an 800 N actuator to ensure tight contact between a sonicator and a sample container.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator, as taught by Breen as modified by Colin, to gain the above advantage. One of 
Regarding claim 9, Breen, modified by Colin, teaches the sonication device of claim 1, wherein the sample tube holder (carousel disk 111 is capable of holding multiple samples – Breen Fig. 3) is configured to hold multiple sample tubes.
However, Breen, modified by Colin, does not the sonicating area comprises one or more sub-areas with a concave surface.
Colin teaches the sample tube holder (active surfaces of the sonotrode 16 – Colin Fig. 3) is configured to hold multiple sample tubes (active surfaces of the sonotrode 16 are capable of holding multiple samples – Colin Fig. 3) and the sonicating area comprises one or more sub-areas with a concave surface (multiple active surfaces of the sonotrode 16 are concave– Colin Fig. 3). It would be advantageous to have one or more concave sub-areas in order to ensure proper contact with multiple samples and increase system throughput. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonicator, as taught by Breen as modified by Colin, with one or more concave sub-areas, taught by Colin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen and Colin both teach sample sonicators.
 Regarding claim 10, Breen, modified by Colin, teach the sonication device of claim 1, wherein the corresponding mount is configured to permit movement of the sample tube holder along the x-axis (the tiltable capture cradle 181, including a tiltable frame 190 and an associated pivot arm 191, is capable of rotating about the x-axis – Breen Fig. 11).
Regarding claim 11, Breen, modified by Colin, the sonication device of claim 1, wherein the sample tube holder is configured to permit movement of the sample tube within the sample tube holder .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Breen and Colin as applies to claim 1 in view of Vallayer et al (US20170261411A1 published 09/14/2017; hereinafter Vallayer).
Regarding claim 2, Breen, modified by Colin, teaches the sonication device of claim 1, 
However, Breen, modified by Colin, does not teach that the sample tube holder is removable. 
Vallayer teaches a sample processing device, wherein the sample tube holder is removable (support may comprise first and second removable parts, each being intended for supporting a plurality of identical tubes – paragraph 22). It would be advantageous to use a removable sample holder to increase processing capacity and facilitate loading and unloading samples containers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Breen as modified by Colin, with the removable support to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen, Colin, and Vallayer all teach sample processing deceives.
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breen and Colin as applied to claim 1 in view of Vallayer.
Regarding claim 12, Breen, modified by Colin, teaches a method for sonicating a biological sample contained in a sample tube with an essentially round-shaped side wall using the sonication device of claim 1 (see claim 1 rejection above), the method comprising the following steps: 
inserting the sample tube into the sample tube holder of a sonication device (test tubes 107 are captured by the disk – Breen column 3 lines 16-22), and 
moving the sonotrode along the y-axis (“along the y-axis” is interpreted as a horizontal axis perpendicular to a vertical axis) and the guiding rail towards the sample tube holder via the actuator 
applying a pre-defined force from the actuator (“a pre-defined force” is interpreted as a force applied by the actuator) via the sonotrode to the sample tube and thus the sample tube holder along the y-axis such that the sonicating area contacts the sample tube side wall and pushes the sample tube against the inner wall of the rotatable portion of the sample tube holder (Breen, modified by Colin, inherently teaches an actuator applied force with the force shown by arrow 160 in Fig.9 and that a tube 107 is pushed again another surface; in this case the tube 107 is pushed against a carousel disk 111 – Breen Fig. 9 and column 5 lines 44 - 50), 
thereby firmly holding the sample tube in place and adjusting its position along the x-axis by centering them with the concave surface (sonicator probe 151 is preferably contoured to conform with the external surface of the sample container against which the probe will be urged when sonicating the sample – Breen column 5 lines 10 -13 and Fig. 9) (Breen, modified by Colin, inherently discloses a centering function, since the contoured sonicator probe 151, matching the external surface of the tube 107, is pushed upon the tube 107 will center the tube in the sonicator probe) comprised by the sonicating area (contoured external surface of the sonicator probe 151 – Breen column 5 lines 10 -13); 
the movement of the sonotrode further causing a rotational movement of the sample tube holder about the x-axis in case the side wall is not aligned with the surface of the sonicating area until reaching an arresting point, resulting in an enlarged contact area between the sonicating area and the sample tube side wall (“a rotational movement of the sample tube holder about the x-axis” is interpreted as a contingent limitation because the step is only performed “in case the side wall is not 
applying ultrasound to the sample tube from the sonotrode through the contact area between the sonicating area and the sample tube side wall (sonicating said sample of material – Breen claim 17 and Fig. 9).
However, Breen, modified by Colin, does not teach inserting the sample tube holder into the corresponding mount of a device.
Vallayer teaches a removable, rotating support for holding samples, wherein inserting the sample tube (tubes 3) into the sample tube holder (support 2) (placing the tubes 3 on the support 2 – paragraph 43), and inserting the sample tube holder into the corresponding mount of a sonication device (“corresponding mount of a sonication device” is interpreted as a mount in any device because the claimed “inserting the sample tube holder” step can be practiced on different apparatus) (assembly formed by the first movable part 29a and the tubes 3a of the first type can next be mounted on the fixed part 11 of the support 2 – paragraph 69), wherein the order of these inserting steps is interchangeable (Vallayer Figs. 6-8  inherently discloses interchangeable insertion steps in which the tubes are installed after the first movable part 29a is placed on the fixed part 11 of the support 2). It would be advantageous to use a removable support to facilitate loading and unloading sample containers and increase processing capacity. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Breen and as modified by Colin, with the removable support, taught by Vallayer, to gain the above advantage. One of ordinary skill would have expected that this modification 
Regarding claim 13, Breen, as modified by Colin and modified by Vallayer, teaches the method of claim 12, wherein the sample tube holder (carousel disk 111 – Breen Fig. 3) is configured to hold multiple sample tubes (carousel disk 111 is capable of holding multiple samples – Breen Fig. 3).
However, Breen, as modified by Colin and modified by Vallayer, does not the sonicating area comprises one or more sub-areas with a concave surface.
Colin teaches the sample tube holder (active surfaces of the sonotrode 16 – Colin Fig. 3) is configured to hold multiple sample tubes (active surfaces of the sonotrode 16 are capable of holding multiple samples – Colin Fig. 3) and the sonicating area comprises one or more sub-areas with a concave surface (multiple active surfaces of the sonotrode 16 are concave– Colin Fig. 3).  It would be advantageous to have one or more concave sub-areas in order to ensure proper contact with multiple samples and increase system throughput. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sonicator, as taught by Breen, as modified by Colin and modified by Vallayer, with one or more concave sub-areas, taught by Colin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Breen, Colin, and Vallayer all teach sample analyzers with sample containers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ukubo (US20070055152A1) – teaches the method of claim 13 in which an ultrasonic array is rotatable about an x-axis
Vallayer (US20170261411A1) – teaches the method of claim 13 in which a sample container holder rotates about a horizontal axis
Stonas (US20040178076A1) – teaches the method of claim 13 in which a pivoting mechanism rotates about a horizontal axis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                
                                                                                                                                                                                        /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797